Citation Nr: 1632066	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for sciatica, left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for sciatica, right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to June 2001 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and San Diego, California.  

In June 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In August 2015, the Board remanded the matter for additional development and it now returns for final appellate review.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the appeal period beginning January 21, 2011, the Veteran's lumbar spine disability resulted in pain and limitation of motion but did not result in unfavorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; or associated objective neurologic abnormalities other than sciatica of the bilateral lower extremities.

2.  For the appeal period beginning January 21, 2011, the Veteran's lumbar spine disability resulted in no more than mild sciatica of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  From January 21, 2011, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes (DC) 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

2.  From January 21, 2011, the criteria for separate ratings in excess of 10 percent disabling for sciatica of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2011.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service VA and private medical records with the claims folder.  

The Board notes that in accordance with the August 2015 Board remand, the Veteran was afforded a VA examination in September 2015.  See September 2015 VA examination.  With regard to this examination, the Board observes that a new precedential opinion that could arguably impact this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Board recognizes that the September 2015 VA examination does not reflect the aforementioned information necessary to comply with the requirements under Correia.  However, as the Veteran is already in receipt of the maximum schedular evaluation for severe loss of range of motion for the entire period on appeal, the Board finds that strict compliance with the Correia mandate in this particular case is unwarranted as additional evidence demonstrating further loss of motion would not further the Veteran's cause and result in an unnecessary delay.  In this instance, the Board finds that further development pursuant to Correia would be unproductive, thus VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2).  

Furthermore, the Board finds that there has been substantial compliance with the August 2015 Remand instructions.  In addition to the aforementioned VA examination, the RO associated updated VAMC treatment records with the claims file.  The VA also provided the Veteran with notice and opportunity for assistance with obtaining his private treatment records, but the medical authorizations which were provided to him in September 2015 were not returned, and the Veteran did not provide any additional private records, but did submit a waiver of AOJ consideration and request for expedited processing in November 2015.  See September 2015 VA correspondence; see also November 2015 Request for Expedited Processing.  In October 2015, the RO issued a supplemental statement of the case (SSOC) which readjudicated the claims on appeal with regard to the materials received post-remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the Board observes that the examinations provided in March 2011 and September 2015 are adequate because they include all information needed to rate the disability and there is no allegation or evidence that the disability has worsened since the most recent VA examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

In addition, the Veteran has been afforded the opportunity to be heard before the Board in a June 2015 videoconference hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2015 hearing, the undersigned noted the issue on appeal and solicited information regarding the severity of the Veteran's spinal disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Facts

A May 2004 rating decision awarded the Veteran service connection for low back strain, effective March 7, 2004.  A September 2007 rating decision increased the Veteran's low back strain and degenerative disc disease of the lumbar spine to 20 percent disabling, effective April 23, 2007, and granted service connection for sciatica of the bilateral lower extremities, with evaluations of 10 percent disabling effective April 23, 2007.  A September 2009 rating decision increased the Veteran's award of lumbar disability to 40 percent, effective April 30, 2009.  A September 2011 rating decision proposed to reduce the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS), but this proposal was vacated in a November 2011 rating decision which continued the Veteran's current evaluations.  

Private and VAMC medical treatment records dated from the year prior to the  filing of the instant increased rating claim through to the present day reflect ongoing treatment for lower back pain with loss of motion, but without any evidence of ankylosis.  See, e.g., February 2010 VAMC Primary Care Telephone note ("symptoms have worsened...advised him to get another MRI if he finds it difficult to deal with the back problem."); December 2010 Health Scan Imaging MRI ("low back pain and left lower extremity radiculopathy...mild disc height loss...consistent with degenerative disc disease...broad based disc protrusion."); December 2010 Lawlor Chiropractic note ("pain in low back very consistent rated at 3 on scale.")

Throughout the period on appeal, the Veteran has submitted personal statements and attestations of his friends and family reflecting the impact of his lumbar disability on his ability to complete everyday tasks.  See March 2011 Veteran statement ("I am in extreme pain daily and have lost a considerable amount of my range of motion (ROM)...I had to be moved...at work to a position that could accommodate my restrictions...there are times my wife has to help me dress because I am physically unable to bend over").  

The Veteran was afforded an in-person VA examination in March 2011.  See March 2011 VA examination.  The Veteran reported symptoms of stiffness, fatigue, spasms, decreased motion and numbness, but no paresthesia, weakness, bladder conditions, or trouble with falls.  Pain of a constant duration and moderate severity was reported, exacerbated with physical activity and alleviated with rest and pain relievers.  The Veteran reported flare-ups which cause functional impairment and are associated with prolonged standing and result in an inability to bend or stand straight, alleviated with medicine, physical therapy, and chiropractic manipulation.  The Veteran reported that his sciatica affects his lower back, buttocks and legs with tingling and numbness of a 6 out of 10 that occurs constantly, and without any anesthesia, weakness, or paralysis.  Physical evaluation revealed no ankylosis, and ROM of forward flexion to 40 degrees with pain, and to 35 degrees with pain on repetition, without fatigue, weakness, or lack of endurance on repetitive testing.  Neurological testing of the Veteran's lower extremities revealed sensory deficit bilaterally of the L3-L4 lumbar spine as pin prick testing was 2+ for knee jerk and ankle jerk.  Testing also revealed signs of IVDS without bowel or bladder dysfunction.  The peripheral nerve identified as the most likely nerve group responsible is the sciatic.  

In October 2011, the Veteran underwent another private MRI.  See October 2011 Health Scan Imaging MRI.  Comparison of the results to the Veteran's December 2010 MRI revealed "increased lateralizing disc herniation."  

VAMC treatment in November 2011 reflects that a flare-up of his lower back pain resulted in his being "off work for 2 months" and led to a consult with a spinal surgeon.  See November 2011 Primary Care note.

An October 2012 MRI reflects that upon comparison with the Veteran's October 2011 "there has been a substantial progression in the disc at the L4-5 level and interval regression...at the L3-4 level."  

The Veteran underwent a discectomy in November 2012 which led to "improved but not nml rom" and improved leg pain and radiculopathy.  See March 2013 VAMC CBOC note.  The Veteran reported occasional calf twitching and a "little flare" the previous month, but noted that he "is back in [the] gym doing some swimming and some of his prior back PT exercise[s], ellipse, and light weight[s]."  Physical examination revealed a "well-healed lower lumbar incision" and "good rom" of the lumbar spine.   

At his June 2015 videoconference hearing, the Veteran testified as to experiencing pain and limited ROM due to his lower back disability.  See June 2015 Board Hearing transcript.  The Veteran reported physician prescribed bed rest of "roughly about 60 days" on two separate occasions since 2011, but none within the year before the hearing.  The Veteran testified as to his belief that his medical records reflected a diagnosis of ankylosis of the spine, specifically identifying his October 2012 MRI "or it could be in one from [his] chiropractor."  The Veteran testified that he was currently employed but his lower back symptoms required him to take sick and vacation days for "time to rest," with one sick day used once month per average.

The Veteran was recently afforded a VA examination in September 2015.  See September 2015 VA examination.  Following a review of the Veteran's claims file, diagnoses of lumbosacral strain and degenerative arthritis of the spine were noted.  The Veteran did not report experiencing flare-ups and physical evaluation revealed mild to moderate tenderness upon palpation.  ROM was noted as abnormal, reflecting forward flexion of 30 degrees and no pain upon weight bearing.  Repetitive testing did not reveal any weakness, fatigue or incoordination, and muscle spasms/guarding/tenderness were identified, but were noted to not result in any abnormal gait or contour.  The examiner identified intermittent, bilateral radicular pain of a "mild" severity involving the sciatic root, but without any paresthesias or numbness.  The examiner did not observe ankylosis, nor IVDS.  Diagnostic testing revealed arthritis, and the examiner concluded that the Veteran's disability does not impact his ability to work.  

Analysis

The evidence of record shows that, for the period on and after January 21, 2011, the Veteran's lumbar spine disability was manifested by pain and limitation of motion.

As noted a rating in excess of 40 percent requires unfavorable ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in at least one of the listed additional severe impairments.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).  In this case, while the Veteran testified that he has ankylosis, all examinations have shown significant remaining thoracolumbar motion.  Treatment records also contain no findings indicative of ankylosis, including the October 2012 MRI and private chiropractic records identified by the Veteran at his hearing.  The Veteran has described instances in which he was unable to bend or stand straight.  A 40 percent rating is assigned for either severe loss of range of motion or favorable ankylosis of the thoracolumbar.  As noted above, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Thus, the Veteran's functional impairment is contemplated in the assigned 40 percent rating. 

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015) pertaining to functional impairment are not applicable, because the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

An increased rating is also not warranted on the basis of incapacitating episodes of intervertebral disc disease.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).  While the Veteran reported frequent periods of bedrest, there is no medical evidence of bedrest prescribed by a physician.  The VA examiners reported that there were not such periods, and treatment records show no prescribed bedrest.  The Board notes that the Veteran testified as to undergoing two periods of bed rest for approximately two months duration since 2011, and the Veteran reported missing work for two months in a November 2011 VAMC treatment record.  However, as noted above, absent the Veteran's testimony, VAMC and private medical records do not reflect any periods of prescribed bedrest.  Moreover, the Veteran denied incapacitating episodes over the previous year during his August 2015 hearing.  Thus, the preponderance of the evidence is accordingly against a rating greater than 40 percent under DC 5243, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b);  38 C.F.R. § 4.25 (2015). 

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, the evidence demonstrates a consistency of symptomatology that does not warrant the need to assign different ratings in order to adequately compensate the disability.  Hart v. Shinseki, 12 Vet. App. 119 (1999).

The Board has also considered whether a rating in excess of 10 percent disabling for the Veteran's bilateral radiculopathy of the lower extremities is warranted.  However, the record fails to demonstrate associated objective neurologic abnormalities to such a severity as to warrant an increase during the appeal period.  In this regard, impairment of the sciatic nerve is evaluated under Diagnostic Code 8520, which provides that a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In the instant case, the Board finds that the Veteran's bilateral lower extremity radiculopathy is manifested by no more than mild radicular symptoms of the sciatic nerve.  Specifically, as noted at the September 2015 VA examination, such resulted in mild intermittent pain and no paresthesias or numbness, which the examiner determined most nearly approximated mild radiculopathy of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  These findings are in accord with the results of sensory testing conducted during the March 2011 VA examination.  Moreover, as noted above, the Veteran did not seek treatment for any radicular symptoms when seeking care at VAMC and private facilities during the period on appeal.  Therefore, the Board finds that, the Veteran's currently assigned 10 percent rating for bilateral radiculopathy of the lower extremities is commensurate with the symptoms manifested during the period on appeal.

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the competent probative evidence supports a determination that a 40 percent evaluation is warranted, following January 21, 2011, but ratings in excess of this amount are not warranted.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a more favorable determination pursuant to 38 U.S.C.A. § 5107(b) for an increased rating.

Other Considerations

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been consistent throughout the period on appeal, comprised of pain and limitation of motion and neurologic complaints for which he has been separately compensated.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 40 percent rating for the low back and 10 percent separate ratings for bilateral radiculopathy of the lower extremities contemplates the functional limitations caused by his low back and radicular discomfort.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting, bending, and after prolonged walking, standing, or sitting.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  The Veteran has not asserted, and there is no evidence of unemployability due to the service-connected lumbar spine disability; thus, the question of entitlement to a TDIU is not raised.


ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, is denied.

Entitlement to an evaluation in excess of 10 percent for sciatica, left lower extremity, is denied.

Entitlement to an evaluation in excess of 10 percent for sciatica, right lower extremity, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


